POWELL, Presiding Judge.
Upton Morris was charged by information filed in the County Court of Choctaw County with the crime of lewdness, was tried before a jury and convicted. His punishment was fixed at sixty days confinement in the county jail.
The petition in error and case-made were filed in this Court on Augusl 10, 1959. A brief was due twenty days thereafter, but on September 16, 1959 plaintiff in error was given thirty days additional *547time in which to file brief. Thereafter, on October 28, 1959 the case came on for oral argument. No one appeared to argue the case, and to date brief has not been filed.
We have examined the record for fundamental error, and none appears therein. The defendant was involved in sexual orgies with a young boy. The jury was extremely lenient.
Under the record the case must be, and is affirmed. Patterson v. State, 97 Okl.Cr. 252, 261 P.2d 903, and cases cited.
NIX and BRETT, JJ., concur.